El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Atendemos un recurso de apelación mediante el cual se nos solicita la revocación de una sentencia dictada por el Tribunal de Circuito de Apelaciones, Región de Caguas, Humacao y Guayama (Circuito Regional VI), el 18 de marzo de 1996. Al revocar una resolución emitida por el Tribunal de Primera Instancia, el referido foro apelativo intermedio resolvió que el derecho de un empleado a dis-frutar de un periodo para tomar alimentos, fuera de la jor-nada regular de trabajo, existe en nuestra jurisdicción a partir de la aprobación de la Ley Núm. 41 de 17 de agosto de 1990.(1) En consecuencia, el mencionado tribunal apela-tivo desestimó la causa de acción de los querellantes rela-tiva a los años anteriores a 1990. Revocamos; veamos por qué.
*755I
El 16 de julio y el 18 de noviembre de 1991, cerca de ciento ochenta y un (181) querellantes presentaron ante el Tribunal de Primera Instancia, Sala Superior de Humacao, dos (2) reclamaciones salariales, alegando entre otras co-sas, haber trabajado durante sus periodos de tomar ali-mentos sin que el patrono, Puerto Rico Sun Oil Co. (en adelante Sun Oil), los compensara de acuerdo al derecho aplicable. Las reclamaciones salariales se retrotraen al 16 de julio de 1981; es decir, incluyen un periodo de diez (10) años.(2)
El 30 de noviembre de 1993, los querellantes presenta-ron querella enmendada en la que alegaron que, de acuerdo con la Ley Núm. 41 de 17 de agosto de 1990,(3) el patrono tiene el deber de conceder a los empleados “una hora para tomar alimentos dentro de la jornada regular de trabajo” y otra hora adicional para tomar alimentos en “los periodo[s] de trabajo efectuados fuera de la jornada diaria de trabajo”. Apéndice, págs. 5-6.
El 15 de diciembre de 1993, la querellada, Sun Oil, con-testó la querella enmendada, alegando que el periodo para tomar alimentos en la jornada extraordinaria del trabajo, contemplado en la Ley Núm. 41 de 17 de agosto de 1990,(4) sólo tiene efecto prospectivo y por consiguiente, no es de aplicación a las reclamaciones que pudiesen haber surgido con anterioridad a la fecha de su vigencia.
Asimismo, la querellada solicitó el traslado al Tribunal de Distrito Federal para el Distrito de Puerto Rico de todas las reclamaciones relacionadas con los periodos compren-didos en varios convenios colectivos suscritos entre ella y la *756unión en representación de los apelantes. El referido foro federal ordenó el traslado de todas las reclamaciones sur-gidas en o luego de 24 de julio de 1988, fecha en que entró en vigor el primer convenio colectivo entre las partes.(5) Por esta razón, las reclamaciones de salarios ante el Tribunal de Primera Instancia quedaron limitadas al periodo comprendido desde el 16 de julio de 1981 hasta el 23 de julio de 1988.
El 11 de octubre de 1995, la querellada presentó una moción para que se dictara sentencia sumaria parcial, so-licitando que se desestimara la reclamación relativa a los periodos de alimentos en las jornadas extraordinarias, ale-gando que la Ley Núm. 41 de 17 de agosto de 1990(6) no tiene carácter retroactivo. Los querellantes se opusieron. Adujeron que la obligación de los patronos de conceder a sus empleados una hora para tomar alimentos en las jor-nadas de trabajo extraordinarias surge desde el año 1974 —fecha en que la Ley Núm. 223 de 23 de julio de dicho año enmendó el Art. 14 de la Ley Núm. 379 de 15 de mayo de 1948(7)— y, además, de varias opiniones emitidas a esos efectos por el Secretario del Departamento del Trabajo.
El 20 de diciembre de 1995, el Tribunal de Primera Ins-tancia emitió resolución mediante la cual determinó que las disposiciones de la Ley Núm. 41 de 17 de agosto de 1990(8) validaban o reconocían expresamente lo que estaba contenido en las disposiciones de la Ley Núm. 223 de 23 de julio de 1974. Concluyó dicho tribunal que existía, desde *757esta última fecha, el derecho a un periodo adicional de to-mar alimentos durante cualquier jornada en exceso de la regular. Al resolver lo anterior, dicho foro denegó la solici-tud de sentencia sumaria parcial presentada por Sun Oil.
Inconforme, la querellada acudió ante el Tribunal de Circuito de Apelaciones. Con fecha de 20 de febrero de 1996, el foro apelativo intermedio ordenó a los querellantes que mostraran causa por la cual no debía revocar la reso-lución emitida por el tribunal de instancia. Estos sometie-ron sus escritos para mostrar causa el 4 de marzo de 1996. El 18 de marzo de 1996, el Tribunal de Circuito de Apela-ciones dictó sentencia revocatoria de la emitida por el Tribunal de Primera Instancia. En la misma señaló que la Ley Núm. 41 de 17 de agosto de 1990(9) sólo tiene efectos prospectivos, desestimando, en consecuencia, la causa de acción de los querellantes en relación con cualquier periodo anterior al 17 de agosto de 1990.
La parte querellante recurrió ante nos —vía apela-ción— imputando al Tribunal de Circuito de Apelaciones haber errado al:
1-... decidir que la Ley [Núm.] 223 de 23 de junio de 1974 so-lamente concedía la hora de alimentos en las jornadas ordina-rias de trabajo, excluyendo la jornada extraordinaria.
2-... no darle deferencia a las opiniones del Secretario del Tra-bajo, a pesar de ser razonables las mismas, de que no se podía trabajar más de 5 horas consecutivas de trabajo [sic] sin reci-birse [sic] los alimentos, independientemente si la jornada de trabajo era regular o extraordinaria.
3-... decidir que ... la Ley [Núm.] 41 de 17 de agosto de 1990 [29 L.P.R.A. see. 283] sólo tiene efectos prospectivos, no empecé [sic] el intento de la legislatura de, mediante interpretación de su legislación anterior, hacerla retroactiva a 1974 .... Escrito de Apelación, págs. 5-6.
Estando en condiciones de resolver el recurso presen-tado, procedemos a así hacerlo.
*758II
Por estar íntimamente relacionados entre sí, procede-mos a discutir, en forma conjunta, los tres (3) errores señalados. La controversia ante nuestra consideración se circunscribe a determinar en qué momento el legislador estableció el derecho del empleado a disfrutar de un pe-riodo para tomar alimentos tanto en la jornada regular de trabajo como en la extraordinaria. Veamos.
En 1935 la Asamblea Legislativa aprobó la Ley Núm. 49 de 7 de agosto, 1935 Leyes de Puerto Rico 539, legislación mediante la cual estableció que la jornada regular de tra-bajo sería de ocho (8) horas y que las horas trabajadas en exceso de dicha jornada regular diaria se pagarían por el patrono al tipo doble del salario que se estuviese pagando por hora al empleado. Además, se dispuso en la citada Ley Núm. 49 que el tiempo señalado para tomar alimentos no sería menor de una (1) hora.(10)
Posteriormente, la Ley Núm. 379 de 15 de mayo de 1948(11) derogó y sustituyó la Ley Núm. 49, ante. En esta ocasión, el legislador mantuvo que ocho (8) horas de labor constituyen la jornada legal de trabajo en Puerto Rico y que éstas se consideran horas regulares si se trabajan den-tro de un periodo de veinticuatro (24) horas consecutivas. Permaneció inalterada, además, la disposición que esta-blece que por cada hora extra trabajada el patrono pagará un tipo de salario igual al doble del tipo convenido para las horas regulares. Por otro lado, a pesar de que la duración del periodo de tomar alimentos se mantuvo en una hora, se añadió que podía fijarse un período menor para convenien-cia del empleado por estipulación de éste y su patrono con la aprobación del Comisionado del Trabajo.
*759En este punto es preciso señalar que de la Exposición de Motivos de la Ley Núm. 379 de 15 de mayo de 1948(12) se desprende que la genuina y principal preocupación del le-gislador, por las jornadas excesivas de labor, son los adver-sos efectos físicos y emocionales en el empleado y los efec-tos negativos sobre la productividad. Se destaca que entre los propósitos de la ley se encuentra la efectiva protección de la salud, la seguridad y la vida del trabajador. Además, se aclara que se impone la doble retribución, no solamente para ofrecer al trabajador una compensación más justi-ciera por rendir una jornada más extensa, sino para disua-dir a los patronos de exigir labores fuera de la jornada regular de trabajo.(13)
*760En 1961, se enmendó el Art. 14 de la Ley Núm. 379 de 15 de mayo de 1948(14) mediante la Ley Núm. 121 de 27 de junio, para añadirle que “todo patrono que emplee o per-mita que un empleado trabaje durante la hora señalada para tomar los alimentos vendrá obligado a pagarle por dicha hora o fracción de hora un tipo de salario igual al doble del tipo convenido para las horas regulares”. 1961 Leyes de Puerto Rico 276.
En 1973, la Comisión de Industria y Comercio, y la Co-misión del Trabajo, ambas del Senado de Puerto Rico, so-metieron a dicho cuerpo legislativo un informe conjunto donde recomendaban la aprobación —con ciertas enmien-das— del P. de la C. 452, proyecto para enmendar la Ley Núm. 379 de 15 de mayo de 1948, según enmendada.(15) En dicho informe, las referidas Comisiones concluyeron que el hecho de que el Art. 14 de la Ley Núm. 379 de 15 de mayo de 1948(16) no estableciera específicamente la hora en que los trabajadores podían tomar sus alimentos, había dado lugar a que los patronos la establecieran a su arbitrio o a que inclusive requirieran a sus empleados trabajar más de seis (6) horas consecutivas sin concederles tiempo para que tomaran sus alimentos. Basándose en lo anterior, las refe-ridas Comisiones señalaron que el establecer, mediante le-gislación, cuándo el trabajador comenzaría a disfrutar su hora de alimentos garantizaba que a ningún empleado se le obligara a trabajar más de cinco (5) horas consecutivas sin hacer pausa en sus labores para alimentarse.(17)
Así, en 1974 se vuelve a enmendar el Art. 14 de la Ley Núm. 379 de 15 de mayo de 1948(18) mediante la Ley Núm. 223 de 23 de julio de 1974 (29 L.P.R.A. secs. 271 n., *761271-274, 283 y 288). En esta ocasión, entre otras cosas, se añadió al Art. 14 lo siguiente:
El periodo destinado a tomar alimentos deberá comenzar a disfrutarse no antes de concluida la tercera ni después de co-menzada la sexta hora de trabajo consecutiva, de manera que en ningún momento se requiera a los empleados trabajar du-rante más de cinco (5) horas consecutivas sin hacer una pausa en las labores para alimentarse. (Énfasis suplido.)
La Exposición de Motivos de la referida Ley Núm. 223, redactada para efectuar la anterior incorporación al Art. 14, establece que:
El Artículo 14 de la ley actual no establece específicamente la hora en que los trabajadores podrán tomar sus alimentos. Esto ha dado lugar a que cada patrono, a su arbitrio, establezca el periodo de tomar alimentos en su empresa, dándose casos en que se les requiere a los trabajadores laborar hasta más de seis horas consecutivas sin habérsele concedido tiempo para tomar sus alimentos. Esta situación, consideramos, va en detrimento de la salud de los obreros y del bienestar general de ellos y sus familiares. A los fines de corregir la misma es que se ha pro-puesto la enmienda al artículo ya mencionado. Esta fija el mo-mento de comenzar a disfrutar del periodo para tomar alimen-tos en algún momento dentro de la cuarta y la quinta hora consecutiva de trabajo, dándole suficiente flexibilidad a las par-tes para escoger dentro de esas dos horas el punto de partida para dicho descanso y asegurando a la vez que el descanso quede situado en un punto intermedio dentro de la jornada de trabajo.(19) (Énfasis suplido.)
Es pertinente destacar que, aun antes de la aprobación de la Ley Núm. 223 de 23 de julio de 1974, en el ámbito administrativo era norma establecida que el empleado po-día disfrutar de un segundo periodo para tomar alimentos si en la jornada extraordinaria trabajaba más de tres (3) horas consecutivas.(20)
*762Asimismo, con posterioridad a la aprobación de la citada Ley Núm. 223, se reiteró la opinión administrativa a los efectos de que no se debía permitir, en ningún momento, es decir, ni en la jornada regular de trabajo ni en la extraor-dinaria, que un empleado trabajara más de cinco (5) horas consecutivas sin disfrutar de un periodo de tomar alimentos. (21)
*763En 1990, nuevamente se enmienda el Art. 14 de la Ley Núm. 379, ante,(22) mediante la Ley Núm. 41 de 17 de agosto de 1990. A tenor con la referida enmienda, dicha disposición legal quedó plasmada de la siguiente forma:
Los períodos señalados para tomar alimentos que ocurran dentro o fuera de la jornada regular del empleado no serán menores de una (1) hora a menos que por razón de conveniencia para el empleado y por estipulación de éste y su patrono, con la aprobación del Secretario del Trabajo y Recursos Humanos, se fijare un período menor. En el caso de los períodos de tomar alimentos que ocurran fuera de la jornada regular del em-pleado, cuando no se trabaja más de dos (2) horas después de la jomada regular, éstos podrán ser obviados sujeto al cumpli-miento de los requisitos antes establecidos. (Énfasis suplido.) 1990 Leyes de Puerto Rico 170-171.
De esta manera, se reconoció expresamente, mediante legislación a esos efectos, la existencia de un periodo de tomar alimentos durante la jornada extraordinaria de trabajo. Resulta necesario enfatizar, sin embargo, que de la Exposición de Motivos de la Ley Núm. 41 de 17 de agosto de 1990(23) surge claramente que el legislador entendía que, previo a la aprobación de esta enmienda, existía el derecho *764del empleado de disfrutar de su periodo de tomar alimentos fuera de la jornada regular de trabajo, es decir, en la jor-nada extraordinaria. La mencionada Exposición de Moti-vos establece:
Para enmendar el primer párrafo del Artículo 14 de la Ley Núm. 379 de 15 de mayo de 1948, según enmendada, a los fines de reconocer expresamente períodos de tomar alimentos fuera de la jomada regular de trabajo ....
En ánimo de aclarar dudas existentes, esta Asamblea Legis-lativa estima conveniente reconocer de manera expresa en la ley que pueden [sic] existir más de un período para tomar alimen-tos, o sea dentro de la jornada regular de trabajo y cuando se realiza trabajo en tiempo extraordinario consecutivo a la jor-nada regular de trabajo, independiente uno del otro ....
De esta forma se aclara expresamente la existencia de más de un periodo para tomar alimentos, lo que redundará en beneficio para lá clase trabajadora puertorriqueña.(24) (Énfasis suplido.)
Luego de la aprobación de la Ley Núm. 41 de 17 de agosto de 1990, Ruy Delgado Zayas, el entonces Secretario del Trabajo y Recursos Humanos, emitió la Opinión Núm. 90-6 de 24 de septiembre de 1990, donde expresó que desde la aprobación de la Ley Núm. 379 de 15 de mayo de 1948, (25) dicho Departamento había interpretado que si se trabaja en exceso de la jornada regular de trabajo, se ten-dría “derecho a un periodo de tomar alimentos al final de cada cinco horas, regulares y extraordinarias, consecutivas de trabajo” y que “con la aprobación de la [aludida] Ley Núm. 41 del 17 de agosto de 1990(26) se despejaron todas las dudas de algunos sectores en cuanto a ese aspecto”. (Enfasis suplido.) Apéndice, pág. 86. Por otro lado, Delgado Zayas señaló en dicha opinión que, por primera vez, conforme a la Ley Núm. 41 de 17 de agosto de 1990, se podrán obviar aquellos periodos de tomar alimentos que surgieren fuera de la jornada regular de trabajo y que esto solamente se *765podrá realizar si se cumplen los requisitos establecidos en la ley.(27)
 En resumen, hemos visto hasta aquí cómo la tra-yectoria histórica de la ley que estableció el derecho del empleado a disfrutar de un periodo para tomar alimentos nos demuestra que dicho derecho se extendió a la jornada extraordinaria, cuando menos, a partir de la enmienda que la Ley Núm. 223 de julio de 1974 le hiciera al Art. 14 de la Ley Núm. 379 de 15 de mayo de 1948.(28)
Esto es, y como hemos podido notar, desde 1935, el legislador entendió apropiado, en protección al empleado, limitar su jornada de trabajo regular diaria a una de ocho (8) horas con un periodo para tomar alimentos no menor de una (1) hora. Posteriormente, con la aprobación de la Ley Núm. 379 de 15 de mayo de 1948,(29) el legislador, utilizando como instrumento la exposición de motivos de dicha legislación, además de señalar que la política de la ley era corregir y eliminar las condiciones de explotación del trabajador, manifestó su preocupación ante la realidad prevaleciente en esa época: los efectos perjudiciales —físicos y emocionales— que las extensas jornadas de labor estaban teniendo sobre los empleados y sobre su nivel productividad. Aclaró el legislador, en dicha ocasión, que la doble retribución exigida a los patronos —en los casos en que el empleado trabajara horas adicionales a las regula-*766res— no sólo era para compensar a éste de una mejor ma-nera por su mayor esfuerzo sino para disuadir a los patro-nos de requerir labores a sus empleados fuera de la jornada regular de trabajo. Luego, en 1961, el legislador extendió la obligación de un patrono a la doble retribución a situacio-nes en que éste permitiera que el empleado trabajara du-rante la hora señalada para tomar alimentos. De esta ma-nera vemos cómo el legislador, mediante la imposición de las penalidades antes mencionadas, demostró su rechazo a que se prive al trabajador de su derecho a un periodo de tomar alimentos.
Varios años después, las dos (2) comisiones senatoriales mencionadas anteriormente rindieron un informe donde expresaron su preocupación con relación a que a los em-pleados se les estaba requiriendo trabajar más de seis (6) horas consecutivas sin concederles tiempo para que toma-ran sus alimentos. Es importante señalar que en ningún momento las comisiones limitaron su inquietud a la jor-nada regular de trabajo, simplemente se expresaron en torno a la necesidad de que un empleado disfrutara de su periodo de tomar alimentos, como máximo, luego de la quinta hora de trabajo.
Sería absurdo, además, pensar que las referidas comi-siones estuvieran abogando exclusivamente por un periodo de tomar alimentos dentro de la jornada regular de tra-bajo, ignorando así la necesidad del empleado en la jor-nada extraordinaria, que a nuestro entender, es cuando con más urgencia lo necesita para recuperar la fuerza y energía perdida durante su jornada regular. Las menciona-das comisiones legislativas concluyeron que el fijar me-diante legislación el momento apropiado para disfrutar de la hora de tomar los alimentos garantizaría que a ningún empleado se le obligara a trabajar más de cinco (5) horas consecutivas sin hacer pausa para alimentarse.
Así, en 1974 el legislador claramente dejó establecido que el momento específico para que un empleado *767disfrutara de su periodo de tomar alimentos sería no antes de concluida la tercera hora ni después de comenzada la sexta hora consecutiva de trabajo. Añadió, a su vez, que se había dispuesto de esa manera para que “en ningún mo-mento” se requiriera a los empleados trabajar durante más de cinco (5) horas consecutivas sin hacer una pausa en las labores para alimentarse. Como podemos notar, el legisla-dor en momento alguno hizo referencia a que este periodo para tomar alimentos se limitaba específicamente a la jor-nada regular de trabajo. Por el contrario, claramente ex-presó que en ningún momento debía permitirse al em-pleado trabajar más de cinco (5) horas sin que disfrutara de su hora de tomar alimentos. Más aún, en la exposición de motivos de la citada Ley Núm. 223 que estableció lo anterior, se expresó que la actuación de los patronos al requerir al empleado trabajar más de seis (6) horas conse-cutivas va en detrimento de la salud y del bienestar general de los obreros y que el propósito de la ley es corregir dicha situación.
Es por estas razones, entre otras, que nos reafirmamos en que sería ilógico pensar que el legislador pretendió que este periodo de tomar alimentos aplicara únicamente a la jornada regular. De ser ello así se estaría incurriendo en el absurdo de implicar: (1) que al empleado, luego de trans-curridas ocho (8) horas de labor y varias adicionales, no le hace falta un segundo periodo de descanso, y (2) que si no se toma el descanso en la jornada regular se afecta su sa-lud y bienestar general, pero si lo omite en la jornada ex-traordinaria no.
Nuestra conclusión encuentra apoyo, además, en lo ocu-rrido en 1990. En dicha fecha el legislador reconoció expre-samente la existencia del derecho de un empleado a disfru-tar de un periodo para tomar alimentos fuera de la jornada regular de trabajo; es decir, en la jomada extraordinaria. Utilizamos el vocablo “reconoce”, y no “establece”, porque el lenguaje de la exposición de motivos así lo expresa. Esta *768señala, además, que en ánimo de aclarar dudas existentes, la Asamblea Legislativa estimó conveniente reconocer ex-presamente la existencia del derecho aludido. Esto es, la Asamblea Legislativa no establece el derecho desde ese momento sino que reconoce su existencia previa.
Por otro lado, no debe perderse de vista que esta legislación es una de carácter remedial. Resulta ser un principio reiterado que esta clase de leyes han de interpretarse, de manera liberal, a favor de aquellos a quienes las mismas intentan proteger; en la situación ante nuestra consideración, ello significa a favor del derecho de los trabajadores a tener un período de toma de alimentos en la jornada extraordinaria de trabajo. Véanse: Torres v. Star Kist Caribe, Inc., 134 D.P.R. 1024 (1994); Agosto Serrano v. F.S.E., 132 D.P.R. 866 (1993); Beauchamp v. Holsum Bakers of P.R., 116 D.P.R. 522, 527 (1985); Martínez Reyes v. Tribunal Superior, 104 D.P.R. 407, 411 (1975); Vélez, Admor. v. Comisión Industrial, 91 D.P.R. 480, 485 (1964).
Por último, tenemos que en varias ocasiones los directivos o Secretarios del Departamento del Trabajo y Recursos Humanos, en opiniones emitidas con anterioridad y con posterioridad a la enmienda de 1974, coincidieron todos en la existencia del derecho a disfrutar de un período de tomar alimentos en la jornada extraordinaria previo a la enmienda efectuada en 1990. Es norma reiterada de este Tribunal “que merece deferencia substancial la interpretación del organismo al cual le compete administrar un estatuto y que tal interpretación no necesita ser la única ... para que merezca esa deferencia; basta con que sea razonable y compatible con el propósito legislativo”. (Enfasis suplido y en el original.) Com. Seguros P.R. v. Gen. Accident Ins. Co., 132 D.P.R. 543, 552-553 (1993). De Jesús v. Depto. Servicios Sociales, 123 D.P.R. 407, 417—418 (1989); Srio. D.A.C.O. v. J. Condóminos C. Martí, 121 D.P.R. 807, 819-820 (1988); Asoc. Médica de P.R. v. Cruz Azul, 118 D.P.R. 669, 678 (1987); A.R.P.E. v. Ozores Pérez, *769116 D.P.R. 816, 821 (1986); Tormos & D.A.C.O. v. F.R. Technology, 116 D.P.R. 153, 160 (1985); MV Orthodontics v. Negdo. Seg. Empleo, 115 D.P.R. 183, 188-189 (1984). La interpretación del Departamento del Trabajo y Recursos Humanos en cuanto a la legislación pertinente a este caso es una razonable y, según ya hemos visto, consistente con el propósito legislativo; por lo tanto, merece nuestra deferencia.
En relación con ello, resulta imperativo aclarar que el resolver que previo a la enmienda incorporada por la Ley Núm. 41 de 17 de agosto de 1990 existía el derecho de un empleado a un periodo de tomar alimentos dentro y fuera de la jornada regular de trabajo, no significa que estamos dando un efecto retroactivo a la referida enmienda de 1990.
Se dice que una ley es retroactiva “cuando se aplica a los actos jurídicos realizados bajo el imperio de la ley antigua y a las situaciones jurídicas nacidas bajo la vigencia de aquélla”. (30) El Código Civil de Puerto Rico, en su Art. 3, establece que “[l]as leyes no tendrán efecto retroactivo, si no dispusieren expresamente lo contrario”. (31) Al interpretar esta disposición, este Tribunal ha expresado que una enmienda de carácter sustantivo a una ley, tiene efecto prospectivo a menos que expresamente se diga lo contrario y no perjudique derechos adquiridos al amparo de una legislación anterior. (32)
En virtud de lo que precede, concluimos que ante los hechos del caso de autos no cabe hablar de retroactividad. La enmienda contenida en la Ley Núm. 41 de 17 de agosto de 1990 no crea o establece un nuevo derecho sustantivo sino que aclara la existencia de un dere-*770cho del cual muchos trabajadores de nuestro país por años ya habían venido disfrutando.
En vista a todo lo anteriormente expuesto, resolvemos que, cuando menos, a partir de la aprobación de la Ley Núm. 223 de 23 de julio de 1974, quedó establecido en nues-tra jurisdicción el derecho de un empleado a disfrutar de un período de tomar alimentos tanto en la jornada regular de trabajo como en la jornada extraordinaria.
Por los fundamentos anteriormente expuestos, procede dictar sentencia revocatoria de la emitida por el Tribunal de Circuito de Apelaciones, la cual desestimó la causa de acción de los apelantes en relación a cualquier periodo anterior al 17 de agosto de 1990; devolviéndose el caso al foro de instancia para procedimientos ulteriores consistentes con lo aquí resuelto.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García no intervino.

 29 L.P.R.A. sec. 283.


 Esto en virtud de la Ley Núm. 96 de 26 de junio de 1956 (29 L.P.R.A. sec. 245d) (renumerada como sec. 28 mediante la. Ley Núm. 84 de 20 de julio de 1995).


 29 L.P.R.A. sec. 283. Esta ley enmienda la Ley Núm. 379 de 15 de mayo de 1948 (29 L.P.R.A. sec. 271 et seq.).


 29 L.P.R.A. sec. 283.


 El Tribunal de Distrito Federal emitió dicha orden a tenor con la See. 301 del Labor Management Relations Act, 29 U.S.C. sec. 185, la cual concede jurisdicción a dicho tribunal en este tipo de situación. De la querella enmendada surge que desde el 1ro de abril de 1982 al 31 mayo de 1988 no hubo convenio colectivo entre los emplea-dos y el patrono. El primer convenio colectivo se extendió desde el 1ro de junio de 1988 al 31 de mayo de 1989; el segundo convenio colectivo cubrió desde el 1ro de junio de 1989 al 3Í de mayo de 1991 y el tercer convenio incluyó desde el 1ro de junio de 1991 al 31 de mayo de 1994.


 29 L.P.R.A. sec. 283.


 29 L.P.R.A. sec. 271 et seq.


 29 L.P.R.A. sec. 283.


 29 L.P.R.A. sec. 283.


 Ley Núm. 49 de 7 de agosto de 1935, Leyes de Puerto Rico, pág. 541.


 29 L.P.R.A. sec. 271 et seq.


 Ley Núm. 379 de 15 de mayo de 1948, Leyes de Puerto Rico, págs. 1255 y 1257.


 El texto de la Exposición de Motivos de la Ley Núm. 379 de 15 de mayo de 1948 establece:
“... Consagra esta Ley el principio de la limitación de la jornada de trabajo: una de las grandes reivindicaciones obreras. Se trata de una medida de efectiva protec-ción de la salud, la seguridad y la vida del trabajador. Las jornadas excesivas de labor producen fatiga, aumentan la frecuencia de los accidentes del trabajo y que-brantan el vigor del organismo, exponiéndole a dolencias y enfermedades. ...
“Por otro lado, concurre un fundamento técnico a apoyar la conveniencia de la limitación de la jomada: el rendimiento del trabajo está en razón inversa de su prolongación. Experiencias de laboratorio afirman que, al prolongarse el trabajo en forma inmoderada, sobreviene la fatiga, y ésta determina en el organismo un proceso químico de verdadera intoxicación que, además del daño físico y espiritual que pro-porciona al obrero, aminora sustancialmente la productividad del trabajo.
“Es la política de esta Ley limitar a un máximo de ocho horas la jornada legal de trabajo en Puerto Rico y proveer el pago de un tipo doble de salario para las horas trabajadas en exceso de la jornada legal. La experiencia demuestra que no basta una disposición prohibitiva para lograr la limitación interesada. La pena impuesta al patrono que viola el precepto prohibitivo no aprovecha al empleado ni recompensa su esfuerzo cuando la jomada se prolonga. De alcance más efectivo y práctico resulta el pago, por imperio de ley, de una doble retribución por las horas trabajadas en exceso de la jornada legal. Tal medida, a la par que desalienta el empleo en horas extras por razón de la carga económica adicional que impone al patrono, conlleva una compen-sación más justiciera para el hombre forzado a rendir una jornada mayor.
“Se declara por la presente que la política de esta Ley es, mediante el ejercicio de la facultad de la Asamblea Legislativa de Puerto Rico para decretar leyes para la protección de la vida, la salud y la seguridad de empleados y obreros, corregir y tan rápidamente como sea posible eliminar las condiciones de explotación del trabajador a base de jornadas excesivas, aumentar los empleos sustancialmente y proveer una mejor compensación al empleado en aquellos casos en que el patrono prolonga la jomada.” (Enfasis suplido.)


 29 L.P.R.A. sec. 283.


 29 L.P.R.A. sec. 271 et seq.


 29 L.P.R.A. sec. 283.


 Informe Conjunto de la Comisión de Industria y Comercio y la Comisión de Trabajo en tomo al P. de la C. 452 de 13 de octubre de 1973, 7ma Asamblea Legis-lativa, Ira Sesión Ordinaria, pág. 1.


 29 L.P.R.A. sec. 283.


 Ley Núm. 223 de 23 de julio de 1974, Leyes de Puerto Rico, págs. 177-178.


 Mediante la Consulta Núm. 9460 se solicitó a Rubén Vilches, Subsecretario del Trabajo, su opinión en tomo al periodo de tomar alimentos prescrito en la Ley Núm. 379 de 15 de mayo de 1948, según enmendada, ante. El 20 de junio de 1974, en respuesta a dicha consulta éste expresó lo siguiente:
*762“2. Administrativamente se ha establecido la norma de que el empleado debe comenzar a disfrutar de su periodo para tomar alimentos no antes de concluida la tercera hora consecutiva de trabajo, pero no más tarde de concluida [sic] la quinta hora de trabajo. La ley en sí guarda silencio sobre ese extremo.
“3. En armonía con la norma administrativa antes mencionada, somos de la opinión que en las circunstancias que usted expresa el empleado sólo tendrá derecho a otro periodo para tomar sus alimentos si en la jornada extraordinaria trabajase más de tres horas consecutivas. En estas circunstancias, creemos que si no se concede el disfrute de dicho periodo, el empleado tendrá derecho a que se le compense el mismo como una hora extra de trabajo a tipo doble y también a que se le abone una hora adicional en concepto de la penalidad civil que establece la Ley por el no disfrute de dicha hora.” (Énfasis suplido.) Apéndice, págs. 63-64.


 El 27 de mayo de 1976, Manuel Janer Mendía, Procurador del Trabajo, a raíz de la Consulta Núm. 10028 tuvo la oportunidad de expresarse en cuanto a si el trabajador tiene derecho a un periodo de tomar alimentos adicional al que se le concede durante las horas regulares de trabajo. Basándose en el Art. 14 de la Ley Núm. 379, según enmendada, ante, 29 L.P.R.A. sec. 283, explicó que la intención de la ley es “que en ningún momento se requiera a los empleados trabajar durante más de cinco horas consecutivas sin hacer una pausa en las labores para alimentarse”. (Énfasis suplido.) Apéndice, pág. 67. Añadió lo siguiente:
“Esa norma que prohibe [sic] que se emplee a trabajador alguno por más de cinco horas consecutivas es aplicable tanto durante la jornada regular de trabajo como durante horas extras. No puede afirmarse que el legislador pretendió proteger al trabajador durante las horas regulares y desampararlo por las horas en exceso de la jornada diaria, que es precisamente cuando ya el trabajador ha agotado sus energías por lo que necesita con más urgencia un período de descanso para tomar alimentos y reparar sus fuerzas.
"... [E]n situaciones ... en que el empleado trabaja entre dos y seis horas extras, es necesario conceder un período adicional para tomar alimentos. La regla general por tanto es que por cada cinco horas de trabajo del empleado es obligación concederle un período para tomar alimentos de una hora, si tal período no ha sido reducido como dispone la ley.” (Énfasis supbdo.) Apéndice, págs. 67-68.
El 10 de diciembre de 1976, Néstor Barbosa Vargas, Procurador del Trabajo Interino, respondió a la Consulta Núm. 10163 mediante la cual se solicitaba su opinión en cuanto al tipo que debía pagarse la hora de tomar alimentos cuando la misma es trabajada y a su vez coincide con tiempo extra sobre la jornada regular de trabajo semanal. El procurador explicó que el trabajador que motivó la consulta tendría derecho a que se le pagara —por la hora en que debió tomar sus alimentos ese día adicional trabajado— una suma equivalente a su salario regular por hora multiplicado por 2.5 (el tipo sencillo más la penalidad, completándose así el doble por tratarse de la hora de tomar alimentos y medio tiempo por haber trabajado en exceso de cuarenta (40) horas) si el empleado usualmente tomaba sus abmentos inmedia-tamente después de su tercera hora de trabajo; si los tomaba después de la cuarta *763hora tendría derecho a su salario regular por hora multiplicado por 3 (el tipo sencillo más la penalidad, completándose así el doble por tratarse de la hora de tomar ali-mentos y una vez adicional por tratarse de horas trabajadas en exceso de cuarenta y cuatro (44) a la semana).
Es de notar cómo al hacer el cómputo, el Procurador del Trabajo Interino enten-dió que en el periodo extraordinario trabajado en exceso del horario semanal regular, el empleado tenía derecho a su hora de tomar alimentos.
El 12 de febrero de 1980, Mario Morales Reyes, Procurador del Trabajo Interino, respondió a la Consulta Núm. 10780 relacionada al pago de la hora para tomar alimentos cuando ésta coincide con una hora extra. Al hacerlo se expresó de la si-guiente manera:
“Este Departamento ha opinado consistentemente que cuando una hora traba-jada es a la misma vez hora de tomar alimentos y hora extra de trabajo, la misma debe ser pagada a tipo triple. Debe pagarse a tipo sencillo por haber sido trabajada, se debe pagar una vez más en concepto de hora extra y una vez adicional por resultar hora de tomar alimento.” (Énfasis suplido.) Apéndice, pág. 69.
Al llegar a esta conclusión, vemos cómo el Procurador del Trabajo Interino re-conoció el derecho que tiene el empleado a disfrutar de un periodo de tomar alimen-tos en su jornada extraordinaria de trabajo.


 29 L.P.R.A. sec. 283.


 Ley Núm. 41 de 17 de agosto de 1990, Leyes de Puerto Rico, pág. 170.


 íd., págs. 169-170.


 29 L.P.R.A. sec. 271 et seq.


 29 L.P.R.A. sec. 283.


 Posteriormente, mediante Opinión Núm. 7 de 17 de diciembre de 1990 sobre permisos para reducir y para obviar los periodos de tomar alimentos, Ruy Delgado Zayas, Secretario del Trabajo y Recursos Humanos, vuelve a expresar que “[p]ara proteger a los trabajadores de los efectos nocivos a la salud que producen las jorna-das prolongadas de trabajo, el Artículo 14 de la Ley Núm. 379, ante, establec[ió] el derecho de todo trabajador bajo su protección a disfrutar de periodos de tomar ali-mentos dentro y fuera de su jornada de trabajo”. Añadió que lo que hizo la Ley Núm. 41, ante, fue aclarar definitivamente, en armonía con la interpretación del Departa-mento que él dirige, que el trabajador tiene derecho a ese descanso por lo menos cada cinco horas consecutivas independientemente de que el mismo surja dentro o fuera de su jornada regular de trabajo.


 29 L.P.R.A. sec. 283.


 29 L.P.R.A. sec. 271 et seq.


 L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 7ma ed., Madrid, Ed. Tecnos, 1989, Vol. I, pág. 127.


 31 L.P.R.A. sec. 3.


 López v. South P.R. Sugar Co., 62 D.P.R. 238, 242 (1943).